             Case 20-33233 Document 3186 Filed in TXSB on 03/08/21 Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                           )
    In re:                                                 )   Chapter 11
                                                           )   Case No. 20-33233 (DRJ)
    CHESAPEAKE ENERGY CORPORATION,                         )   (Jointly Administered)
            1
    et al.,                                                )
                                                           )
                                     Debtors.              )
                                                           )

        RESERVATION OF RIGHTS OF EPSILON ENERGY USA, INC. TO ASSERT
                     ADMINISTRATIVE EXPENSE CLAIM

             Epsilon Energy USA, Inc. (“Epsilon”), by and through its undersigned counsel, hereby

files this reservation of rights to assert an administrative expense claim against Chesapeake

Appalachia, L.L.C. (“Chesapeake”) for monetary damages (should it become necessary to do) in

respect of a contractual dispute between the parties that has arisen post-petition and which is

described in further detail below. In support thereof, Epsilon represents as follows:

             1.     Epsilon and Chesapeake, among others, are party to certain operating agreements

(“JOAs”) for the exploration and development of oil and gas interests in production units in

Susquehanna and Bradford Counties, Pennsylvania.

             2.     In 2018, a dispute arose between the parties with respect to certain wells that

Epsilon proposed and intended to drill. This dispute was the subject of a lawsuit styled as Epsilon

Energy USA, Inc. v. Chesapeake Appalachia, L.L.C. and filed at Case No. 3:18-cv-01852 in the

U.S. District Court for the Middle District of Pennsylvania (the “Lawsuit”).


1
         A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website
of the Reorganized Debtors’ claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of
Reorganized Debtor Chesapeake Energy Corporation’s principal place of business and the Reorganized Debtors’
service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
       Case 20-33233 Document 3186 Filed in TXSB on 03/08/21 Page 2 of 3




       3.      On October 8, 2018, the parties entered into a certain Settlement Agreement and

Release (the “Settlement Agreement”) that resolved all issues raised in the Lawsuit.

       4.      Following Chesapeake’s bankruptcy filing on June 28, 2020, in violation of the

JOAs and the Settlement Agreement, Chesapeake refused to cooperate in conjunction with

Epsilon’s drilling of certain wells, and has claimed the right to effectively veto the drilling of such

wells, in contravention of the terms of the JOAs and the Settlement Agreement.

       5.      To the extent that Epsilon is forced to seek monetary relief for damages resulting

in such refusal by Chesapeake, Epsilon hereby files this reservation of rights ahead of the March

11, 2021 Administrative Claims Bar Date as a protective measure to preserve its ability to do so.

       6.      Epsilon reserves the right to amend, supplement, withdraw, or otherwise modify

this pleading in any manner, including to assert specified monetary damages against Chesapeake

for post-petition breaches of the JOAs and Settlement Agreement.



 Dated: March 8, 2021

                                               Respectfully submitted,

                                               McGUIREWOODS LLP

                                               /s/ A. Wolfgang McGavran
                                               A. Wolfgang McGavran (TX Bar No. 24074682)
                                               888 16th Street N.W., Suite 500
                                               Black Lives Matter Plaza
                                               Washington, DC 20006-4103
                                               Telephone: (202) 857-1700
                                               Facsimile: (202) 857-1737
                                               Email: wmcgavran@mcguirewoods.com

                                               Mark E. Freedlander
                                               Frank J. Guadagnino
                                               Tower Two-Sixty
                                               260 Forbes Avenue, Suite 1800
                                               Pittsburgh, PA 15222

                                                  2
       Case 20-33233 Document 3186 Filed in TXSB on 03/08/21 Page 3 of 3




                                             Telephone: (412) 667-6000
                                             Facsimile: (412) 667-6050
                                             Email: mfreedlander@mcguirewoods.com
                                                    fguadagnino@mcguirewoods.com

                                             Counsel to Epsilon Energy USA, Inc.



                                     Certificate of Service

        I certify that on March 8, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                    /s/ A. Wolfgang McGavran
                                                    A. Wolfgang McGavran




                                                3
